Name: Commission Regulation (EEC) No 3124/89 of 13 October 1989 amending the Annex to Regulation (EEC) No 4142/87 determining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use
 Type: Regulation
 Subject Matter: tariff policy;  trade
 Date Published: nan

 No L 301 / 10 Official Journal of the European Communities 19. 10. 89 COMMISSION REGULATION (EEC) No 3124/89 of 13 October 1989 amending the Annex to Regulation (EEC) No 4142/87 determining the conditions under which certain goods are eligible on import for a favourable tariff arrangement by reason of their end-use THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1 672/89 (2), and in particular Article 11 thereof. Commission Regulation (EEC) No 1368/88 of 18 May 1988 specifying the conditions for the inclusion of certain live animals of the domestic bovine species and certain meat of the bovine species within the CN codes listed in Annex E to the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia establishing new trade arrangements (4), as amended by Regulation (EEC) No 3886/88 (*), and from Commission Regulation (EEC) No 1473/89 of 26 May 1989 amending Regulation (EEC) No 4141 /87 determining the conditions under which goods for certain categories of aircraft and ships are eligible on import for a favourable tariff arrangement by reason of their end-use (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, whereas the Annex to Commission Regulation (EEC) No 4142/87 (3) contains the list of products to which the Regulation is not applicable ; whereas it is appropriate, for reasons of clarity, to update this Annex in accordance with the amendments arising concurrently from HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 4142/87 is hereby amended as follows : 1 . The following CN codes and corresponding descriptions : '0102 Live bovine animals : ex 0102 90 31  Not yet having any permanent teeth, of a weight of not to less than 350 kg but not more than 450 kg, in the case of ex 0102 90 37 male animals, or of not less than 320 kg but not more than 420 kg in the case of female animals 0201 Meat of bovine animals, fresh or chilled : ex 0201 10 90 Carcases of a weight of not less than 180 kg but not more ex 0201 20 1 1 than 270 kg and half-carcases or "compensated" quarters, of a weight of not less than 90 kg but not more than 135 kg, with a low degree of ossification of the cartilages (more especially those of the symphysis pubis and the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extremely fine structure, is white to light yellow in colour ex 0201 20 31 Separated forequarters of a weight of not less than 45 kg but ex 0201 20 39 not more than 68 kg, with a low degree of ossification of the cartilages (more especially those of the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extremely fine structure, is white to light yellow in colour (4) OJ No L 126, 20. 5 . 1988, p. 26. O OJ No L 346, 15. 12. 1988, p. 22 . C6) OJ No L 146, 30. 5 . 1989, p. 9 . (') OJ No L 256, 7 . 9 . 1987, p. 1 . (J) OJ No L 169, 19 . 6 . 1989, p . 1 . 0 OJ No L 387, 31 . 12. 1987, p . 81 . 19 . 10 . 89 Official Journal of the European Communities No L 301 /11 ex 0201 20 51 Separated hindquarters of a weight not less than 45 kg but ex 0201 20 59 not more than 68 kg (not less than 38 kg but not more than 61 kg in the case of "Pistola" cuts), with a low degree of ossification of the cartilages (more especially those of the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extremely fine structure, is white to light yellow in colour , are replaced by the following CN codes and descriptions : *0102 Live bovine animals : ex 0102 90 31  Not yet having any permanent teeth, of a weight of not ex 0102 90 35 less than 350 kg but not more than 500 kg, in the case of ex 0102 90 37 male animals, or of not less than 320 kg but not more than 470 kg in the case of female animals 0201 Meat of bovine animals, fresh or chilled : ex 0201 10 90 Carcases, fresh or chilled, of a weight of not less than 180 kg ex 0201 20 29 but not more than 300 kg and half-carcases or "compensated" quarters, fresh or chilled, of a weight of not less than 90 kg but not more than 1 50 kg, with a low degree of ossification of the cartilages (more especially those of the symphysis pubis and the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extremely fine structure, is white to light yellow in colour ex 0201 20 39 Separated forequarters, fresh or chilled, of a weight of not less than 45 kg but not more than 75 kg, with a low degree of ossification of the cartilages (more especially those of the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extremely fine structure, is white to light yellow in colour ex 0201 20 51 Separated hindquarters, fresh or chilled, of a weight not less ex 0201 20 59 than 45 kg but not more than 75 kg (not less than 38 kg but not more than 68 kg in the case of "Pistola" cuts), with a low degree of ossification of the cartilages (more especially those of the vertebral apophyses), the meat of which is of a light pink colour and the fat of which, of extremely fine structure, is white to light yellow in colour' ; 2 . the following text : 'Miscellaneous Goods intended for incorporation in the ships, boats or other vessels falling within CN codes 8901 10 10, 8901 20 10, 8901 30 10, 8901 90 10, 8902 00 11 , 8902 00 19, 8903 91 10, 8903 92 10, 8904 00 10, 8904 00 91 , 8905 10 10, 8905 90 10, 8906 00 10, 8906 00 91 for the purposes of their construction, repair, maintenance or conversion and for products intended for fitting to or equipping such ships, boats or other vessels (Section II A of the Preliminary Provisions and CN codes 8408 10 10 to 8408 10 90)', is replaced by : 'Miscellaneous Goods intended for incorporation in the ships, boats or other vessels falling within CN codes 8901 10 10, 8901 20 10, 8901 30 10, 8901 90 10, 8902 00 1 1 , 8902 00 19, 8903 91 10, 8903 92 10, 8904 00 10, 8904 00 91 , 8905 10 10, 8905 90 10, 8906 00 10 and 8906 00 91 for the purposes of their construction, repair, maintenance or conversion or for the purposes of fitting to or equipping such ships, boats or other vessels (Section II, paragraph A.1 of the "Preliminary Provisions" and CN codes 8408 10 10 to 8408 10 90) Miscellaneous Products referred to under Section II, paragraph A.2 of the "Preliminary Provisions of the combined nomenclature ."' No L 301 /12 Official Journal of the European Communities 19. 10. 89 Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1989. For the Commission Christiane SCRIVENER Member of the Commission